Title: From James Madison to Albert Gallatin, 12 September 1810
From: Madison, James
To: Gallatin, Albert


Dear SirMontpelier Sepr. 12. 1810.
I have recd. your favor of the 5th. inclosing one from Mr. Aster. Whatever personal confidence may be due to him, or public advantage promised by his projected arrangement with the Russian Fur Company, there is an obvious difficulty in furnishing the official patronage which he wishes; whether the arrangement be regarded as of a public or of a private character. In the former, it would require the solemnities of a Treaty; In the latter, it would be a perplexing precedent, and incur the charge of partiality: and in either, is forbidden by the proposed article depriving others under the description of transient traders, of the common right of American Citizens. Altho’ the Russian Govt. or the Fur Company may make such a distinction, of themselves, it wd. be wrong for this Govt. to be a party to it: first because it would favor a monopoly, contrary to Constitutional principles, next because, in a general & political view, such distinctions from foreign sources, are justly regarded as an evil in themselves. The most that seems admissible wd. be an instruction to Mr. Adams, to promote the opening of the Russian Market generally, to the Articles which are now excluded, and which may be exported from the U.S. To such an instruction no objection occurs; and if it be thought advantageous may be given. In the mean time I shall not send Mr. Asters letter to the Dept. of State; nor take any step till I hear again from you. Mrs. M. sends her best regards to Mrs. Gallatin. Accept my best wishes
James Madison
The sooner you send to Mr. J. the Batture paper, the better, as the use of it by his Counsel, is expedient; and I am not sure that the Session of the Court may not be near. I shall be at Monticello in a day or two, and will explain the delay as you desire.
